959 A.2d 1207 (2008)
406 Md. 573
Anthony WALKER
v.
ED ROGERS, INCORPORATED.
No. 116 September Term, 2008.
Court of Appeals of Maryland.
November 17, 2008.
Howard J. Schulman (Joseph S. Kaufman and Daniel P. Doty of Schulman & Kaufman, LLC), Baltimore, MD, for Petitioner.
Stanley Alpert (The Law Office of Stanley Alpert, P.A.), Baltimore, MD, for Respondent.
Submitted Before: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

ORDER
The Court having considered and granted the petition for a writ of certiorari in the above entitled case and upon consideration of Petitioner's Line in the above matter (filed on November 5, 2008) and accompanying copy of the Order of the U.S. Bankruptcy Court for the District of Maryland (Baltimore Division) filed on October 26, 2008 in Case No. 07-10278-JFS (Chapter 11), it is this 17th day of November, 2008
*1208 ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals in this matter be, and the same is, hereby summarily vacated and the matter remanded to the Court of Special Appeals with directions that it remand the case to the Circuit Court for Baltimore City for dismissal of the complaint as to the served, named defendant, Ed Rogers, Inc., and for further action as to the unserved, named defendant, Sandy Joy Gibson.